Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   July 31, 2018

The Court of Appeals hereby passes the following order:

A18A1575. KUNMI OLULEYE v. J.P. MORGAN CHASE BANK, N.A., et al.

       Appellee J.P. Morgan Chase Bank, N.A. has filed a motion to supplement the
record with various pleadings and orders which, according to the motion, were relied
upon by the trial court in its disposition of the instant case. However, the motion
further avers that these pleadings and orders were from prior actions and were not
filed with the trial court in this case. We cannot determine from the record before us
whether or not these documents were in fact relied upon by the trial court and should
be included in the record.
       OCGA § 5-6-48 (d) gives this court the authority to “require the trial court
to . . . certify what transpired below which does not appear from the record on appeal,
require that additional portions of the record . . . be sent up, . . . or take any other
action to perfect the appeal and record so that the appellate court can and will pass
upon the appeal and not dismiss it.” Accordingly, we hereby remand this case to the
trial court with direction that it determine whether any of the pleadings or orders
identified by appellee were in fact integral to the trial court’s disposition of this case,
and whether or not to supplement the record with any of those documents. See
Galardi v. Steele-Inman, 259 Ga. App. 249, 250 (576 SE2d 555) (2002) (remanding
case to trial court for completion of record where it did not contain all evidence
presented to jury). Upon remand, the trial court must take steps – including holding
a hearing if necessary – to make these determinations, and the trial court must enter
an order stating whether or not the record has been supplemented. See Thomas v.
State, 331 Ga. App. 641, 659-660 (7) (771 SE2d 255) (2015).
      Appellant Oluleye shall have 30 days from the date of the trial court’s
mandated order on this matter to refile her notice of appeal, and upon the filing of
such notice of appeal, the case with the complete record may be transmitted to the
Court of Appeals for re-docketing. See Thomas, supra at 671 (12); Galardi, supra.
Appellant shall not be required to pay another filing fee when the case is re-docketed.




                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office,
                                        Atlanta,____________________
                                                  07/31/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.